Citation Nr: 0712212	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
wrist ligament injury with degenerative changes (major), 
currently rated as 20 percent disabling.
 
2.  Entitlement to an increased rating in excess of 0 percent 
for service-connected right elbow with olecranon spur (major) 
bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant active military service from May 1979 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida.  The 
veteran testified before the undersigned in Washington, D.C. 
held in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the most recent VA compensation and 
pension examination addressing the severity of the veteran's 
service-connected right wrist ligament injury with 
degenerative changes and his service-connected right elbow 
with olecranon spur (major) bursitis was conducted in 
September 2002.  At his February 2007 Board hearing, the 
veteran and his representative maintained that the prior 
examination was inadequate.  Specifically, the veteran 
testified that the examiner did not pay much attention to his 
elbow, but instead focused on his wrist.  A review of the 
veteran's September 2002 VA examination shows one reference 
to the right elbow when the veteran reported his condition.  
There is neither documentation that a physical examination 
and X-ray were done on the veteran's right elbow, nor a 
diagnosis regarding his right elbow.  The Board notes that 
the "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
Accordingly, the veteran should be afforded a VA examination 
to assess the current severity of his right elbow.  

Additionally, the veteran testified that he had been seeking 
treatment for his elbow and wrist at Kaiser Permanente for 
about a year.  He further testified that in the past, he had 
X-rays done either in 2002 or 2003.  Medical records 
documenting this treatment, however, are not associated with 
the veteran's claims file.  As these records are potentially 
probative, the RO should attempt to obtain treatment records 
from this facility.  

Furthermore, the Board notes that the most recent VA medical 
evidence currently associated with the claim folder consists 
of outpatient treatment records dated in June 2003.  At his 
hearing, the veteran asserted that he had obtained VA medical 
treatment for his right wrist and elbow since that time.  The 
procurement of any VA records of this additional treatment is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Since the Board is remanding for the aforementioned reasons 
and given the length of time that has passed since his last 
VA examination, another VA examination for the veteran's 
right wrist should also be conducted to ascertain the current 
severity or his service connected right wrist and elbow 
disabilities.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
 
2.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for his service-connected right 
wrist and right elbow disabilities since 
July 2002.  In particular, the veteran 
should be asked to identify the any 
Permanente facility and/or VA medical 
facility that have treated him for his 
service-connected right wrist and elbow 
disabilities.  

After securing the necessary release(s), 
the RO should obtain any record 
referenced by the veteran.  

3.  The RO should also arrange for the 
veteran to be afforded an orthopedic VA 
examination to determine the current 
degree of severity of his service-
connected right wrist and right elbow.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.

a) The examiner should describe all 
symptomatology due to both the 
veteran's service-connected right 
wrist and right elbow disabilities.  
Any indicated studies, including X-
ray studies and range of motion 
testing in degrees, should be 
performed.

b) In reporting the results of range 
of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by 
pain.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the 
extent of any pain for the service- 
connected right wrist and right 
elbow.

c) Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.

d) The examiner should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.

e) The examiner should also provide 
an opinion concerning the impact of 
the veteran's service-connected 
right wrist and right elbow 
disabilities on his ability to work.

A rationale for all opinions expressed 
should also be provided and the 
examination report should indicate if the 
examiner reviewed the veteran's medical 
records.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




